215 Ga. 839 (1960)
114 S.E.2d 40
DIAMOND ALKALI COMPANY
v.
GODWIN.
20799.
Supreme Court of Georgia.
Submitted March 14, 1960.
Decided April 7, 1960.
Marcus B. Calhoun, for plaintiff in error.
W. H. Long, S. Spencer Bennet, contra.
ALMAND, Justice.
After a careful consideration of the record in this case and the decision made by the Court of Appeals (Diamond Alkali Co. v. Godwin, 100 Ga. App. 799, 112 S.E.2d 365), we are of the opinion that that court did not err in affirming the judgment of the court below.
Judgment affirmed. All the Justices concur, except Quillian, J., disqualified.